DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication received on 4/22/22.

Claim status:
Pending claims: 1-16 and 24-28

Interview Summary
Authorization for the examiner’s amendment below was given in an interview with Paul Otterstedt on 6/8/22.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Otterstedt on 6/8/22.
The application has been amended as follows:
Claims 17-23, previously withdrawn in response to a requirement for restriction, have been canceled.

Allowable Subject Matter
Claims 1-16 and 24-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art of record does not recite a method comprising: exposing a real-time electronic bill presentment and payment system of a bill presentment and payment system provider to at least one of a business financial institution and an accounting software provider via an application programming interface; said bill presentment and payment system provider facilitating said at least one of a business financial institution and an accounting software provider providing a real-time electronic bill presentment and payment mobile application to a business; said real-time electronic bill presentment and payment system obtaining, via said application programming interface, from said at least one of a business financial institution and an accounting software provider, registration information provided to said at least one of a business financial institution and an accounting software provider by said business via said real-time electronic bill presentment and payment mobile application; and said real-time electronic bill presentment and payment system populating a biller directory database in said real-time electronic bill presentment and payment system with said registration information provided to said at least one of a business financial institution and an accounting software provider by said business via said real-time electronic bill presentment and payment mobile application; wherein no action, other than said facilitating, is required by said bill presentment and payment system provider for said at least one of a business financial institution and an accounting software provider to obtain said registration information from said business via said real-time electronic bill presentment and payment mobile applications wherein: said electronic bill presentment and payment system obtaining said registration information from said at least one of a business financial institution and an accounting software provider is triggered by said business providing said registration information to said at least one of a business financial institution and an accounting software provider via said real-time electronic bill presentment and payment mobile application; in said exposing, facilitating, obtaining, and populating steps, said at least one of a business financial institution and an accounting software provider comprises said business financial institution, and wherein said bill presentment and payment system provider facilitating said at least one of a business financial institution and an accounting software provider providing a real-time electronic bill presentment and payment mobile application to a business comprises said bill presentment and payment system provider making a white-label version of said mobile application available to said business financial institution; said electronic bill presentment and payment system obtaining said registration information from said business financial institution is further triggered by said business financial institution storing said registration information in a database of said business financial institution; and said application programming interface is consumed by said real-time electronic bill presentment and payment mobile application to permit said business to provide said registration information to said business financial institution.  The Examiner finds persuasive, the Applicants’ arguments set forth in the Applicant remarks filed on 4/22/22.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063. The examiner can normally be reached M-F 9:30 a.m. - 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./Examiner, Art Unit 3694                                                                                                                                                                                                        

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694